Citation Nr: 0432587	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-27 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Was a September 12, 1946 rating decision, and were 
subsequent adjudications, clearly and unmistakably erroreous 
in assigning only a 30 percent rating for right thigh gunshot 
wound residuals, to include resdiuals of a right femur 
fracture, rated as a severe Muscle Group XV injury?

2.  Was there was clear and unmistakable error in a January 
15, 1980 rating decision in assigning only a 70 percent 
rating for left hip and thigh gunshot wound residuals to 
include retained foreign bodies and left hip ankylosis?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, as to whether there was 
clear and unmistakable error (CUE) in rating decisions, 
beginning September 12, 1946, as to a 30 percent rating 
assigned for the residuals of a gunshot wound of the right 
thigh and a fracture of the right femur, rated as a severe 
injury to Muscle Group XV; and in a January 15, 1980 rating 
decision, as to the 70 percent rating assigned for residuals 
of a gunshot wound of the left thigh and hip, with retained 
foreign bodies and ankylosis of the left hip.

Pursuant to the veteran's November 2004 motion, this matter 
was advanced on the Board's docket for expedited review.  
Such motion was preceded by the RO's receipt of medical 
records relating to the veteran's deteriorating health, 
including a July 2003 statement from S. Pleskow, M.D., as to 
a recent diagnosis of adenocarcinoma of the bile duct, and 
records pertaining to a June 2003 surgery for the removal of 
the bile duct mass.  Ordinarily, the receipt of additional 
medical evidence without a waiver of RO review or the 
subsequent issuance of a supplemental statement of the case 
would prompt entry of a remand by the Board, but in this 
instance, where such evidence has no bearing on the matters 
presented, the need to remand on that basis is obviated.  

The issue whether there was a CUE in a January 15, 1980 
rating decision, as to the increase then effectuated from 40 
to 70 percent for residuals of a gunshot wound of the left 
thigh and hip, with retained foreign bodies and ankylosis of 
the left is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



FINDING OF FACT

The September 12, 1946 rating decision which assigned a 30 
percent evaluation for residuals of a gunshot wound of the 
right thigh and fracture of the right femur, rated as a 
severe injury involving Muscle Group XV, and all subsequent 
decisions which confirmed that rating, were in accord with 
the evidence then of record and the legal authority then in 
effect.


CONCLUSION OF LAW

The September 12, 1946 rating decision assigning a 30 percent 
evaluation for residuals of a gunshot wound of the right 
thigh and fracture of the right femur, rated as a severe 
injury involving Muscle Group XV, and subsequent rating 
decisions confirming that finding, were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), became law in November 
2000, however, its provisions are not for application in CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  Hence, no discussion regarding the application of 
this Act is required.  

The veteran in March 1945, while engaged in combat at 
Antipolo, in the Philippine Islands, was wounded in his right 
thigh by 31 caliber rifle fire.  He sustained a compound, 
comminuted fracture of the middle third of his right femur.  
Associated therewith was a limitation of motion of the right 
knee.  In February 1946, a Certificate of Disability for 
Discharge was issued finding the veteran unfit for duty on 
the basis of limitation of motion of the right knee, 120 to 
180 degrees, secondary to a compound, comminuted complete 
fracture of the fracture of the middle third of the right 
femur.  

By a rating decision of March 1, 1946, VA assigned a 
temporary, prestabilization rating of 100 percent under 
Extension Number 6 of 1933 Schedule for Rating Disabilities, 
R. & PR. 1009(E) (38 C.F.R. § 2.1009(e)) on the basis of the 
aforementioned disability, as well as retained metallic 
foreign bodies of the hip and residuals of malaria.  The 
temporary, 100 percent rating remained in effect from 
February 17, 1946, to August 25, 1946.  

Following a VA medical examination in August 1946, the RO by 
rating action of September 12, 1946, noted that the veteran 
had previously been rated on March 1, 1946, under Extension 
Number 6.  The RO assigned a 30 percent rating under 
Diagnostic Code 5315 for residuals of a gunshot wound of the 
right thigh and a fracture of the right femur, rated as a 
severe injury involving Muscle Group XV.  The rating was 
effective from August 26, 1946.  

It is the veteran's primary allegation that the rating 
decision of September 12, 1946, is clearly and unmistakably 
erroneous, based on the RO's failure to assign a compensable 
evaluation for his right knee disorder.  Error is assigned 
with respect to all subsequent rating actions failing to 
bring forward any recognition or rating involving the right 
knee.  Contentions are likewise advanced that the combined 
rating assigned would have been increased in the September 
1946 action and in all subsequent adjudications had the 
veteran's right knee problems been properly considered and 
evaluated.  

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Implemented as of April 1, 1946, was the 1945 Schedule for 
Rating Disabilities (Schedule), that is dispositive in this 
case.  38 U.S.C. § 736 (1946).  Under the Schedule, it was 
noted that, in evaluating muscle injuries, the type of injury 
would indicate the severity of the wound.  In that regard, 
the following guidance was offered as to the existence of 
severe muscle injuries:

A severe muscle injury would result from a 
through and through or deep penetrating wound due 
to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of 
high velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  

Objective findings would show extensive ragged, 
depressed, and adherent scars of skin so situated 
as to indicate wide damage to muscle groups in 
track of missile.  X-ray may show minute multiple 
scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound 
side or of coordinated movements show positive 
evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not 
present but a diminished excitability to Faradism 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present. Adaptive contraction of opposing group 
of muscles, if present, indicates severity.  
Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true 
skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  
Atrophy of muscle groups not included in the 
track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle 
following simple piercing by a projectile 
(progressive sclerosing myositis), may be 
included in the severe group if there is 
sufficient evidence of severe disability.  

1945 Schedule for Rating Disabilities, The 
Musculoskeletal System, Paragraph 17.

In addition, the note preceding Diagnostic Code 5301 in the 
1945 Schedule provided that a compound, comminuted fracture 
with muscle damage from the missile establishes severe muscle 
injury and that there may be additional disability from 
malunion of the bone, ankylosis, etc.  

Under the 1945 Schedule, a maximum 30 percent rating was for 
assignment for severe muscle injury of Muscle Group XV the 
under Diagnostic Code 5315.  Muscle Group XV is the mesial 
thigh group.  This muscle group is responsible for adduction 
and flexion of the hip, and for flexion of the knee.  Pain 
was a listed cardinal symptom of disability for evaluating 
muscle injuries under The Musculoskeletal Systems, Paragraph 
15 of the 1945 Schedule.

Error in this matter is primarily assigned by the veteran on 
a single basis; namely that VA, beginning on September 12, 
1946, failed to consider and evaluate the right knee 
impairment resulting from the gunshot wound of his right 
thigh with fracture of the femur.  The claimed error is thus 
of a factual nature, albeit without any other more specific 
allegation or citation to applicable law or regulation in 
effect as of September 1946.   

It is true that the rating decision of September 12, 1946, 
did not specifically mention the veteran's right knee, but 
that fact does not necessarily mean that there was CUE.  In 
fact, as there was no narrative summary in the September 1946 
decision.  Still, if there was a tenable basis for the RO's 
action, then there can be no CUE.  It is clear that the RO 
assigned the maximum evaluation assignable under Diagnostic 
Code 5315.  Utilization of that Diagnostic Code was 
significant, given that such code specifically recognized 
that flexion of the knee was a function of Muscle Group XV.  
It cannot then reasonably be found that VA in September 1946, 
or thereafter, failed to acknowledge the existence of right 
knee impairment resulting from the gunshot wound of the right 
thigh.  To that extent, the veteran's allegation of CUE is 
refuted, and it must necessarily be concluded that the 30 
percent rating assigned, beginning in September 1946, was in 
final in the absence of CUE therein.  

Notice is taken, too, that an August 1946 VA medical 
examination disclosed, in pertinent part, no more than a 
moderate injury of Muscle Group XV, with cicatrix of the 
right thigh and knee; a compound, comminuted fracture of the 
right femur; and limitation of flexion of the right knee, 180 
degrees to 90 degrees, due to post-traumatic arthritic 
changes.  Nevertheless, a 30 percent rating was assigned 
under Diagnostic Code 5315 on the basis of a severe injury to 
Muscle Group XV.  This was a rational decision in light of 
the note preceeding Diagnostic Code 5301 (i.e., a compound, 
comminuted fracture with muscle damage from the missile 
establishes severe muscle injury.) 

There, too, was right knee scarring shown, in addition to 
post-traumatic arthritis of the right knee joint.  The report 
of an August 1947 VA examination attributed the veteran's 
limited knee flexion to his muscle damage and, alternatively, 
to his traumatic arthritis of the right knee.  Scarring is a 
listed manifestation of a gunshot wound under the Schedule 
and would not generally warrant a separate evaluation, 
without violation of the rule against pyramiding.  Paragraph 
14, General Policy in Rating Disability, 1945 Schedule for 
Rating Disabilities.  Ratings for arthritis are based on 
limitation of motion.  Limitation of motion of the knee is 
specifically contemplated by the rating assigned under 
Diagnostic Code 5315, and generally for gunshot wounds.  
Paragraph 17, The Muscuoloskeletal System, 1945 Schedule for 
Rating Disabilities.  

The only other error alleged is set forth in total in an 
April 2002 notice of disagreement, as follows:

It is contended that the Department of Veterans 
Affairs rating decision dated September 12, 1946 
which assigned a 30% evaluation regarding the 
veteran's gunshot wound to the right thigh with 
fractured right femur, rated as injury to muscle 
group XV, severe is a clear and unmistakable 
error.  It is our contention that this disability 
should have been rated at 40%.

No further elaboration is provided as to why a 40 percent 
rating should have been assigned, beginning in September 
1946, nor does the veteran cite any legal authority in effect 
in September 1946 for the proposition that a 40 percent 
rating clearly and unmistakably was in order, or that his 
right knee disability should have been rated separately.  To 
that extent, the veteran's assertion as to the RO's purported 
failure to assign a 40 percent rating fails to give rise to a 
properly pleaded claim for CUE.  

Allegations with respect to the interpretation of the medical 
evidence then of record or its adequacy are insufficient to 
raise a valid claim of CUE.  It is of note that any breach by 
VA of its duty-to-assist obligation, such as a perceived 
failure to undertake actions to confirm or deny the 
allegations offered, cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).  If the facts contained in the record at 
the time the decision is entered are correct, the decision is 
not erroneous, although not embodying all of the relevant 
facts.  Id.  

The claim is denied.


ORDER

The September 12, 1946 rating decision assigning a 30 percent 
evaluation for residuals of a gunshot wound of the right 
thigh and fracture of the right femur, rated as a severe 
injury involving Muscle Group XV, and subsequent rating 
decisions confirming that finding, were not clearly and 
unmistakably erroneous.  


REMAND

The veteran in his April 2002 notice of disagreement raised 
the issue of CUE in the September 1946 rating of the 
residuals of a gunshot wound of his left thigh and hip.  
Hence, the veteran, in effect, challenges the finality of the 
September 1946 action as to this injury.  To that extent, it 
represents an inextricably intertwined issue as to the 
certified matter involving the RO's rating of the same 
disability in its January 15, 1980 decision.  Remand is 
therefore required to permit the RO to consider initially the 
intertwined CUE claim.  

Accordingly, this portion of the appeal is REMANDED to the RO 
for the following actions:

1.  The RO should adjudicate whether a 
September 12, 1946 rating decision was 
clearly and unmistakably erroneous in 
assigning a 40 percent rating for 
residuals of a gunshot wound of the left 
thigh and hip, with retained metallic 
foreign bodies, rated as a severe injury 
to Muscle Group XIV.  That claim was 
initiated in a document prepared by the 
veteran's representative on April 16, 
2002, and received by the RO on April 18, 
2002.  Notice of the action taken must 
then be furnished to the veteran and his 
representative, and if the decision is in 
any way adverse to the veteran, he should 
be fully apprised of his appellate 
rights.  Notice is hereby provided to the 
veteran that, if he desires to appeal any 
adverse action as to this CUE claim, the 
timely filing of a notice of disagreement 
is required.  Further, following the RO's 
issuance of a statement of the case, he 
must perfect his appeal by filing of a 
substantive appeal or VA Form 9, in order 
to perfect any right to appellate review 
by the Boardregarding this inextricably 
intertwined issue.  

2.  Thereafter, as appropriate, the RO 
must readjudicate the issue of whether 
there is a CUE of fact or law in a rating 
decision of January 15, 1980, as to the 
increase then effectuated from 40 to 70 
percent for residuals of a gunshot wound 
of the left thigh and hip, with retained 
foreign bodies and ankylosis of the left 
hip.  If the benefit sought continues to 
be denied, the RO should furnish the 
veteran a supplemental statement of the 
case as to such matter.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



